EXHIBIT 10.12

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “First Amendment”), dated as of
January 31, 2003, is by and among PRACTICEWORKS, INC., a Delaware corporation
(the “Borrower”), the Guarantors, the Lenders and BANK OF AMERICA, N.A., as
Administrative Agent for the Lenders.

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement dated as of December 23, 2002 among
the Borrower, the Guarantors, the Lenders and the Administrative Agent (the
“Existing Agreement”), the Lenders have extended commitments to make certain
credit facilities available to the Borrower; and

WHEREAS, the parties hereto have agreed to amend the Existing Agreement as set
forth herein;

NOW, THEREFORE, in consideration of the agreements herein contained and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

PART I
DEFINITIONS

SUBPART 1.1               Certain Definitions. Unless otherwise defined herein
or the context otherwise requires, the following terms used in this First
Amendment, including its preamble and recitals, shall have the following
meanings:

“Amended Agreement” means the Existing Agreement as amended hereby.

“First Amendment Effective Date” shall have the meaning set forth in Subpart
3.1.

SUBPART 1.2               Other Definitions. Unless otherwise defined herein or
the context otherwise requires, terms used in this First Amendment, including
its preamble and recitals, shall have the meanings provided in the Amended
Agreement.


 



--------------------------------------------------------------------------------

PART II
AMENDMENTS TO EXISTING AGREEMENT

Effective on (and subject to the occurrence of) the First Amendment Effective
Date, the Existing Agreement is hereby amended in accordance with this Part II.
Except as so amended, the Existing Agreement shall continue in full force and
effect.

SUBPART 2.1               Amendment to 1.01. A new definition is hereby added to
Section 1.01 of the Existing Agreement in the appropriate alphabetical order and
shall read as follows:

“Immaterial Foreign Subsidiary” means, at any time, any First Tier Foreign
Subsidiary which does not (i) have revenues for the most recently ended four
fiscal quarter period constituting 2% or more of total revenues of the Borrower
and its Subsidiaries on a consolidated basis for such period, (ii) together with
the other First Tier Foreign Subsidiaries with respect to which the
Administrative Agent has not received a pledge of 65% of the Capital Stock of
such First Tier Foreign Subsidiaries have aggregate revenues for the most
recently ended four fiscal quarter period constituting 5% or more of total
revenues of the Borrower and its Subsidiaries on a consolidated basis for such
period, (iii) own assets constituting 2% or more of the total assets of the
Borrower and its Subsidiaries on a consolidated basis and (iv) together with
other First Tier Foreign Subsidiaries with respect to which the Administrative
Agent has not received a pledge of 65% of the Capital Stock of such First Tier
Foreign Subsidiaries have aggregate assets constituting 5% or more of the total
assets of the Borrower and its Subsidiaries on a consolidated basis.

SUBPART 2.2               Amendment to 7.02. Section 7.02(c) of the Existing
Agreement is hereby amended and restated in its entirety to read as follows:

(c)    concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), a certificate of a Responsible Officer of the Borrower
containing information regarding (i) the amount of all Dispositions, Involuntary
Dispositions, Debt Issuances, Equity Issuances and Acquisitions that occurred
during the period covered by such financial statements and (ii) the amount of
total revenues of each Immaterial Foreign Subsidiary during the period covered
by such financial statements and the amount of total assets of each Immaterial
Foreign Subsidiary as of the end of the period covered by such financial
statements.

SUBPART 2.3               Amendment to 7.12. A new subsection (c) is hereby
added at the end of Section 7.12 of the Existing Agreement and shall read as
follows:

(c)                Within sixty (60) days after any First Tier Foreign
Subsidiary shall no longer qualify as an Immaterial Foreign Subsidiary, pledge
to the Administrative Agent 65% (or such greater percentage that, due to a
change in an applicable Law after the date hereof, (1) could not reasonably be
expected to cause the undistributed earnings of such Foreign


2



--------------------------------------------------------------------------------

Subsidiary as determined for United States federal income tax purposes to be
treated as a deemed dividend to such Foreign Subsidiary’s United States parent
and (2) could not reasonably be expected to cause any material adverse tax
consequences) of the issued and outstanding Capital Stock entitled to vote
(within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and 100% of the issued
and outstanding Capital Stock not entitled to vote (within the meaning of Treas.
Reg. Section 1.956-2(c)(2)) of such First Tier Foreign Subsidiary, together with
undated stock powers executed in blank (unless the pledge of any such Capital
Stock is not perfected by deliveries under the law of the jurisdiction of
formation of such Person or is prohibited by law). In the event that foreign
laws affecting the pledge of the Capital Stock of any such First Tier Foreign
Subsidiary prohibit the delivery of stock certificates or powers for such First
Tier Foreign Subsidiary, or if a pledge of such Capital Stock is not perfected
under applicable law by such deliveries, the applicable Loan Party shall take
such other action as necessary to cause the Administrative Agent to have a
perfected, first priority security interest in such Capital Stock.

SUBPART 2.4               Amendment to 7.14. The last sentence of Section 7.14
of the Existing Agreement is hereby amended and restated in its entirety to read
as follows:

Notwithstanding the foregoing, subject to Sections 7.12 and 7.15, the Loan
Parties will cause 65% (or such greater percentage that, due to a change in an
applicable Law after the date hereof, (1) could not reasonably be expected to
cause the undistributed earnings of such Foreign Subsidiary as determined for
United States federal income tax purposes to be treated as a deemed dividend to
such Foreign Subsidiary’s United States parent and (2) could not reasonably be
expected to cause any material adverse tax consequences) of the issued and
outstanding Capital Stock entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and 100% of the issued and outstanding Capital Stock not
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) in
each First Tier Foreign Subsidiary (other than any Immaterial Foreign
Subsidiary) to be subject at all times to a first priority, perfected Lien in
favor of the Administrative Agent pursuant to the terms and conditions of the
Collateral Documents or such other security documents as the Administrative
Agent shall reasonably request.

SUBPART 2.5               Amendment to 8.02. New subclauses (i) and (j) are
hereby added at the end of Section 8.02 of the Existing Credit Agreement and
shall read as follows:

(i)     the acquisition by the Borrower or a Guarantor of the customer support
business of Everett R. Rutter, d/b/a Healthcare Management Solutions for an
amount up to $275,000; and

(ii)    the acquisition by the Borrower of software, license agreements and
other assets related thereto from Pacific Coast Software for an amount up to
$330,000.


3



--------------------------------------------------------------------------------

SUBPART 2.6               Amendment to 8.03. Schedule 8.03 of the Existing
Credit Agreement is hereby amended and restated in its entirety to read as
provided on Schedule 8.03 attached hereto.

PART III
CONDITIONS TO EFFECTIVENESS

SUBPART 3.1               First Amendment Effective Date. This First Amendment
shall become effective (the “First Amendment Effective Date”) when the
Administrative Agent shall have received counterparts of this First Amendment,
which collectively shall have been duly executed on behalf of each of the
Borrower, the Guarantors, the Administrative Agent and the Required Lenders.

PART IV
MISCELLANEOUS

SUBPART 4.1               Cross-References. References in this First Amendment
to any Part or Subpart are, unless otherwise specified, to such Part or Subpart
of this First Amendment.

SUBPART 4.2               References in Other Loan Documents. At such time as
this First Amendment shall become effective pursuant to the terms of Subpart
3.1, all references in the Existing Agreement to the “Agreement” and all
references in the other Loan Documents to the “Agreement” shall be deemed to
refer to the Amended Agreement.

SUBPART 4.3               Acknowledgment. The Loan Parties acknowledge and
confirm (a) that the Administrative Agent, on behalf of the Lenders, has a valid
and enforceable first priority security interest in the Collateral, (b) that the
Borrower’s obligation to repay the outstanding principal amount of the Loans and
reimburse the L/C Issuer for any drawing on a Letter of Credit is unconditional
and not subject to any offsets, defenses or counterclaims and (c) that the
Administrative Agent and the Lenders have performed fully all of their
respective obligations under the Existing Agreement and the other Loan
Documents. Furthermore, the Guarantors (a) acknowledge and consent to all of the
terms and conditions of this First Amendment, (b) affirm all of their
obligations under the Loan Documents and (c) agree that this First Amendment and
all documents executed in connection herewith do not operate to reduce or
discharge the Guarantors’ obligations under the Amended Agreement or the other
Loan Documents.

SUBPART 4.4               Representations and Warranties. The Loan Parties
hereby represent and warrant that (a) the representations and warranties
contained in Article VI of the Amended Agreement are correct in all material
respects on and as of the date hereof as though made on and as of such date and
after giving effect to the amendments contained herein, (b) no Default or Event
of Default exists under the Existing Agreement


4



--------------------------------------------------------------------------------

on and as of the date hereof and (c) each Loan Party has taken all necessary
action to authorize the execution, delivery and performance of this First
Amendment.

SUBPART 4.5               Counterparts. This First Amendment may be executed by
the parties hereto in several counterparts, each of which shall be deemed to be
an original and all of which shall constitute together but one and the same
agreement. Delivery by facsimile by any of the parties hereto of an executed
counterpart of this First Amendment shall be effective as an original executed
counterpart hereof and shall be deemed a representation that an original
executed counterpart will be delivered.

SUBPART 4.6               Governing Law. THIS FIRST AMENDMENT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NORTH CAROLINA.

SUBPART 4.7               Successors and Assigns. This First Amendment shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

[The remainder of this page is intentionally left blank.]


5



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this First Amendment to
be duly executed and delivered as of the date first above written.

  

BORROWER:

 

PRACTICEWORKS, INC., a
Delaware corporation

 

 





 

By: 


/s/ JAMES A. COCHRAN

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Name: 

James A. Cochran

 

 

 

 

Title: 

Senior Vice President

  

GUARANTORS:

 

SOFTDENT, LLC,
a Delaware limited liability company
PRACTICEWORKS SYSTEMS, LLC,
a Georgia limited liability company
CADI ACQUISITION CORP.,
a Colorado corporation
PRACTICEWORKS CAPITAL, INC.,
a Delaware corporation

 

 





 

By: 


/s/ JAMES A. COCHRAN

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Name: 

James A. Cochran

 

 

 

 

Title: 

Senior Vice President


 



--------------------------------------------------------------------------------

  

ADMINISTRATIVE AGENT:

 

BANK OF AMERICA, N.A., as
Administrative Agent

 

 





 

By: 


/s/ LAURA B. SCHMUCK

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Name: 

Laura B. Schmuck

 

 

 

 

Title: 

Agency Officer, Assistant Vice President

  

LENDERS:

 

BANK OF AMERICA, N. A., as a Lender

 

 





 

By: 


/s/ WILLIAM H. POWELL

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Name: 

William H. Powell

 

 

 

 

Title: 

Vice President


2